                               UNITED STA'TES DISTRICT COURT
                                EASTHRN DISTRICl' OIT TEXAS
                                    BI1AUMON'I' DIVISION

UNITED STAI'ES OF AMEITICA                      )
                                                )           ilfll,lln tJNIx]tt sriAL
                                                )
                                                )           Case   No. l:20-MJ- 95
SHASI.IANK SHEKHAR RA I.                        )
                                                )
       Defendant.                               )


                 AFFIDAVIT IN SUPPOqT OF CRIMINAL COMPLAINT

       I, Michael Gross, being duly sworn, hereby depose and state as follorvs:

                                          Introduction

       L       I am a Spccial Agcnt lbr thc Fcderal l"lousing Financc Agency, OfTice of Inspector

Ceneral, where   I have   been employed since   2013. la,n currenlly assigncd to thc Dallas,'l-exas

ofiice. My cunent duties include the investigation of financial crimes including rvire and bank

fraud. as rvell as other white-collar crimes. For approximately eighteen years. I havc scrvcd as a

law enforcement OfYicer. first as a Police Offieer in the Nerv York City l'}olice Department. and

then as a Special Agent lbr Housing and Urban Devclopment. Officc ol'lnspector Gencral and

Department of Labor, OfTice of lnspector Ceneral.

       2.     Throughout the course      of my career. I           have conducted an array   of   criminal

investigations involving moncy laundcring, bank fiaud. public corruptiott. organizcd crimc. and

many other illegal schemes impacting financial institutions. I have experiencc ctuducting suarch,

seizure and arrest rvanant operations. Recently.        I   have been assigned to rvork rvith the     LJ.S.


Depaftment of Justice and other law enforcement partners to investigate possible fraud associated

rvith the stimulus and economic assistance programs created by the federal govemment in responsc

to the COVID- 19 prograrn.




                                                    I
        3.       This affidavit is made in support of   a   criminal complaint charging Shashank Rai with

18 U.S.C.    $   1343 (Wire Fraud), 18 U.S.C.     $     1344(2) (Bank Fraud), 18 U.S.C.     $ l0l4    (False

Statements to a Financial Institution), and 15 U.S.C. $ 6a5(a) (False Statements             to the Small

Busines Adminishation), carried out by Shashank Shekhar Rai.

       4.        This affidavit is based on my personal investigation and investigation by others,

including federal and local law enforcement officials whom I know to be reliable and tustworthy.

The facts contained herein have been obtained by interviewing witnesses urd examining

documents obtained       in the course of the investigation       as   well as through other means. This

affidavit does not include every fact known to me about this investigation, but rather only those

facts sufficient to establish probable cause.

       5.         This affidavit does not include each and every fact known to the governmenf but

only those facts necessary to support a finding of probable cause to support the requested arrcst

warrant.

                                             Probable Cause

The Paycheck Protecilon Progrom

       6.        The Coronavirus Aid, Reliefi, and Economic Security ("CARES') Act is a federal

law enacted in or around March 2020 and designed to provide emergency financial assistance to

the millions of Americans who ate suffering the economic effecs caused by the COVID-I9

pandemic. One soutre of relief provided by the CARES Act w8s the authorization of up to $349

biltion in forgivable loans to smatl businesses forjob retention and certain other expenses, through

a prcgram referred to as the Paycheck Protection Program                (*PPP'). ln or around April   2020,

Congress authorized over $300       billion in additional PPP funding.




                                                        2
       7.       In order to obtain a PPP loan, a qualifying business must submit a PPP             loan

application, which is signed by an authorized representative        of the business. The PPP loan
application requires the business (through its authorized rcpresentative)          to acknowledge   the

program rules and make certain affirmative certifications in order to be eligible to obtain the PPP

loan. In the PPP loan application, the smallbusiness (through its authorized rcpresentative) must

state, among other things, its: (a) ayerage monthly payroll expenses; and (b) number of employees.


These figures are used to calculate the amount of money the small business is eligible to receivc

under the PPP. In addition, businesses applying for a PPP loan must provide documenation

showing their   payoll   expenses.

       t.    A business's PPP loan application is received and processed, in the first instance, by

a participsting financial institution then transmitted, for further t€view, to the Small Business

Administation ('SBA") to asri€ss the applicant's eligibility. If   a PPP loan   application is approved

the participating financial institution funds the PPP loan using its own monies.

       9,    PPP loan proceeds must be used by the business on certain permissible expenses-

payrollcosts, interest on mortgages, rcnt, and utilities. The PPP allows the interest and principal

on the PPP loan to be entircly forgiven    if the business spends the loan pruceeds on these expense

items within a designated period of time (usually eight weeks of receiving the proceeds) and uses

at least 75o/oof the PPP loan proceeds on payoll expenses.

Shoshank Ral and Ral Famlly          LLC

       10.   According to public records from the Texas Secretary of State, Rai Family LLC is

an active Texas corporation that was first rcgistered on or about October 30,     2019. The registered

mailing address for Rai Family LLC is 9255 Meadowbend Drive Beaumont Texas 777A6. Public

rccords show that addrcss appears to be a one-story single-family home.




                                                   3
         I   l.     An internet search for Rai Family LLC in Beaumon! Texas revealed little additional

information about Rai Family LLC that would suggest the company engages in active business.

lnvestigators did not identi$ a public website for Rai Family LLC nor any social media pages

(such as Linkedln accounts) where individuals identified themselvcs as employees of Rai Family

LLC.

        12. According            to open-source records, Shashank Rai is a thirty-year-old male living in

Beaumonq Texas.             A public Linkedln profile in Shashank Rai's name lists Rai           as an engineer in

the BeaumontPort Arthur, Texas area who works for a large multinational energy company

(Company          l).   In or atound May 2020, Company I confirmed that Shashank Rai was a current and

salaried employee.

        13.         Records obtained from Company          I   on or about May 8,2020 confirm that Shashank

Rai is an employee of Company                I   and worls in an engineering capacity there. According to

personnel records, Shashank Rai has worked at Company                          I   since approximately May 2012.

According to Company              l,   Shashank Rai has not disclosed any outside employment               with Rai

Family LLC or any similar company.

       14. In personnel records                  from Company     l,   Shashank      Rai's listed address is   9255

Meadowbend Drive, Beaumont, Texas 77706. ln other records produced by Company                         l,   Shashank

Rai listed his personal email address as Email Account                 I   and his telephone number as Telephone

Number       l.

       15. As discussed further below, in materials                        submitted in support   of his multiple
applications for loans, Shashank Raistated that he is the              "owne/'of "Rai Family LLC,'which           he

claimed to be a multi-million dollar operation with hundreds of employees. However, the public

Linkedln profile of Shashank Rai includes detailed references to his job duties at Company                     l, but



                                                           4
no refercnce whatsoever to *Rai Family     LLC."     Based on your affiant's training and experience,

it is highly   unusual for an individual owning a legitimate multi-mitlion dollar organization to

exclude any refercnces to that organization on publicly availabte business development websites

such as Linkedln, but    to include deailed rcferences to an ordinary salaried engineering job at a

multinational energy company.

Ral Famlly     LLC'I PPPAppllcatlon    to Alleglance Bank

        16.    Allegiance Bank is   ur   FDlC-regulated financial institution and member        of   the

Federal Home Loan Bank System serving the greater Houston area. Allegiance Bank was an

approved SBA lender and has participated as a lender in the PPP.

        17.    According to information provided by Allegiance Bank, on or about April 8, 2020,

the bank received a PPP application in the name of Rai Family LLC seeking $10,000,000 in PPP

funds. The application was submitted in the name of Shashank Rai, who represented himself            as


the sole owner of Rai Family    LLC.   The application also listed the business's telephone number

as Telephone    Number I and the email address at Email Account     l.
       18.     The PPP application submitted to Allegiance Bank stated that Rai Family LLC's

sverage monthly payroll was $4,000,000 and that the company had 250 employees. Along with

the application, Rai submitted a spreadsheet purporting to show Rai Family     LLC's payroll.

       19.     As additional support to the PPP application, Rai submitted what he claimed to be

an Employer's Annua! Federal Tax Return (lRS Fonn 944) for 2019. On the purported Form 944,

Rai Family LLC claimed that it had paid $23,228,512 in wageq tips, and other compensation.           A

total of$23,228,512 equals a monthly average of$ 1,935,709.33, which is less than ofthe purported

$4 million monthly payroll Shashank Rai claimed on the PPP application.




                                                 )
        20.    As additional support to the PPP application, Shashank Rai submitted what             he

claimed to be a quarterly   Heral tax return for the first quarter of   2020 for Rai Family   LLC.   On

the form, Rai Family LLC clairned to have paid a total wages, tips, and other compensation           of
$8,219,178.08. A three-month toal of $8,219,178.08 equals a monthty average of approximately

$2,?39,726,03, which is less than of the purported $4 million monthly payroll Rai claimed on the

PPP application.


       21.     As additional support to the PPP application, Shashank Rai also submined an Excel

spreadsheet   trat purports to be a list of Rai Family LLC employees, along with ttreir purported

salary and benefits. Although no employee names appear on the spreadsheef the first column

contains a series   of ninedigit   numbers, which appear    to purport to    represent social security

numbers of the Rai Family LLC employees. lnvestigators have searched availabte databases for

some of the purported social security numbers and found that the numbcrs on Rai's list march the

social security numbers of four individuals who residc outside the State of Texas, including one

deceased   individual who   if they were alive today would be 106 years old.
       22. A copy of the PPP application        submitted to Allegiance Bank in the name of Rai

Family LLC shows the applications lists the business address u 9255 Meadowbend Drive in

Beaumont Texas. The application lists the primary contact as "Shashank Rai" and lists the

busincss phone number as Telephone Number       l. Later on, Shashank Rai is listed as the sole owner
of Rai Family LLC. A copy of Rai's Texas driver license was submitted with the application.

       23.    According to information provided by Allegiance Bank, during a review of the ttai

Family LLC's application for PPP funds, a Senior Vice President in the Regulatory Compliance

Departrnent noticed multiple discrepancies in the information provided about Rai Family LLC's




                                                 6
employees and concluded that the application may be "fraudulent." Based on these discrepancies,

Allegiance Bank denied the Rai Family LLC application fora ppp loan.

 Ral Fomlly   LLC'I PPPAppltcatlon    to Reody Copllat

         24. Ready Capital is a publicly traded company     that specializes in non-bank real esrate

and small business lending. Ready Capital is an SBA Prefened Lender and participated as a PPP

lender to small businesses.

        25,   According to records received from Ready Capital, on or about April 20,2020,

Ready Capital received a PPP application in the name     of Rai Family LLC seeking $3,006,200 in

PPP frrnds, a decresse   of nearly $7 million from the $10 million application which Allegiance

Bank denied. The application was transmitted to Ready Capita! through its website and was

received by Ready Capital outside the stste of Texas. The application was submined in the name

of   Shashank Rai, who represented himself     to be the sole owner of Rai Family LLC.          The

application listed the business's telephone number   as Telephone   Number   I and the email address

at EmailAccount   l.

        26.   The PPP application submitted to Ready Capital stated that Rai Family LLC's

average monthly payroll was $1,202,480 and that the company had 264 employees. Despite

claiming a similar number of employees, the average payroll cited on this application was now

almost $3 million less than the averagc payroll cited on the previous PPP application to Allegiance

Bank. The PPP application submitted to Ready Capial included the same spreadsheet rcferenced

submitted in the application to Allegiance Bank.

        27.   According   to information   provided Ready Capital, based on the information

submitted, Rai Family LLC was approved by the SBA for a loan of approximately $3         million. A

PPP loan was in the process   of being funded by Ready Capital at the time that law enforcement



                                                7
rcquested rccords rclated to Rai Family    LLC.   Based on that records request, the loan was placed

under frrrther review, and funding has been postponed.

         28.    Accoding to records provided by Ready Capital, Shashank Rai has rcpeatedly

contacted Ready Capital about the status of his PPP loan and to demand disbursernent of the funds.

For example, on or about     April 20,2020,   Shashank Rai sent an email from Email Account      I   to a

Ready Capital employee located        in the g€ater New York area and attached an updated            PPP

application form. In another email sent on the same day, Rai asked, '\vhen can I expect the process

complete [srb] and to get the funds?" On or about      April 30,2020, Shashank Rai sent an email

saying   i,   p.tt, "We have not    received anything. Today    is payday for     people within our

company. . . . When can we exp€ct to receive the funds?"

         29.   According to records provided by Ready Capital, Shashank Rai dircctod that the PPP

loan proceeds be sent to a Bank of America account ending in x0665, According to records

produced by Bank ofAmerica, the account ending in x0665 was opened on or about April 3, 2020,

in the name of Rai Family LLC. The listed owneron the Bank ofAmerica was Shashank Rai, and

the accounts show that Rai's social security number was provided while opening the account. The

business address provided to Bank     of America was 9255 Meadowbend Drive, Beaumont, Texas

77706, the same address used on both PPP applications and the incorporation documents.

         30.   On May   l,   2020, at the rcquest of law enforcement,   I representative   from Ready

Capital located in the greater New York area recorded a telephone conversation with Shashank

Rai for the purpose of confirming information listed on the PPP loan application for Rai Family

LLC. Rai said that   he was the owner   ofthe company and acknowledged that it has 264 employees

with an average monthly payroll of $1,202,480 (not $4 million for 250 employees as reprcsented

in the application submitted to Allegiance Bank). Although the Texas Workforce Commission has




                                                  8
no rccord of Rai Family LLC being rcgistered, or filing any employment or payroll information,

Raisaid that allthe employees werc in the United States and, in general, located in Texas.

Poyroll Recordsfrom the Texas l{orkforce Commlsslon

        31. In or around April2020, investigators contactd the Texas Workforce Commission,
which collects payroll and employment reeords for companies operating in Texas.

        32.   According to the Texas Workforce Commission, Rai Family LLC is not rcgistered

and has never filed papenrork related to its payroll or employment records.

        33.   The Texas Workhrce Commission also provided wage details for Shashank Rai for

approximately the fourth quarter of 2018 through the present. According to the Texas Workforce

Commission, the only records      of wages for    Shashank Rai were paid      by Company     I   (the

multinational energy company). The Texas Workforce Commission had no records of wages

being paid to Shashank Raiby Rai Family LLC.

Tqas Cotnptroller's Ofrlce of PublicAccounts

       34,    In or around April 2020, investigators contacted the Texas Comptroller's Office     of

Public Accounts, which collects revenue records from taxable entilies in order to assess franchise

taxes owed.

       35.    According to the Texas Comproller's Office of Public Accounts, Rai Family LLC

becamc active as a ta:table entity in or around the fourth quarter of 2019.

       36.    A representative from the Texas Comptroller's Office of Public Accounts    checked

their database for records pertaining to Rai Family LLC and informed investigators that Rai Family

LLC reported no tevenues for the fourth quarter of 2019 or the first quarter of 2020.




                                                 9
Physlcol Suntelllance and Trash Cover ot9255 Meadowbend Drlve

        37,      In or around May 2020, investigators conducted physical surveiltance of       9255

Meadowbend Drive         in Beaumont, Texas 777A6, the    registered address   of Rai Family   LLC.

Physical surveillance confirmed the address is a single-famity residence. During the surveillance,

investigators observed a man at the residence. Investigators observed the individual's physical

appearance generally matched that of a photo on Rai's public Linkedln account (the individual at

9255 Meadowbend had facial hair when observed).

       38.       At one point during the investigator's physical surveillance of 9255 Meadowbend

Drive, investigators observed the individual matching Rai's description exiting from his vehicle

parked in the driveway. While the individual was outside the residence, an investigator called

telephone number Telephone Number       I   (the contact number on both Rai Family LLC's PPP loan

applications) from     a blocked number. As the call was ringing, investigators observcd        the

individual matching Rai's description reuieve a cellulartelephone from his pocket and look at the

scr@n, a movement consistent with checking to see the listed number of an incoming       call. The

individual did not answer the telephone, and shortly after placed the phone back into his pocket.

       39.    On or about May 6, 2020, investigators conducted a trash cover outside 9255

Meadowbend       Drive. Among the documents recoyerd from the trash outside the residence were

the following:

           a.     Portions of a Bank of America document with the account ending in x0665 in the

                 name of "Rai Family LLC" (the same account that Shashank Rai had directed

                 Ready Capital as the intended rccipient account for the $3 million in PPP loan

                 proceeds).




                                                  t0
             b.   Letters from Bank of America related to three new accounts ending in x2488,

                  x2491,andx2475, all in the name of "Rai Family LLC." According to the Bank           of

                  America documents, the accounts were opened on or about April 14, 2020.

             c.   A voided chcck from a Bank of America account ending in x7987 in the          name   of

                  "Shashank Rai,"

             d.   Handwrinen notes referring to "$3,000,000" and what appears to be an investment

                  sbategy for $3,00000Q including the apparent notations        "$lM => firtures," "$lM
                  => options," and "$lM        )   Stocks," (The referenc€ !o "$3,000,000" matches the

                  approximate amount ofthe PPP loan sought from Ready Capial in the name of Rai

                  Family LLC).

Recordsfrom Google Account Emall Account               I
         40.   On both PPP loan applications submined in the name of Rai Family LLC, the listed

email address was Email Account         l.   Likewise, records from Ready Capial show that the account

Email Account     I   was used to contact the lender about the status of the PPP loan application made

in the name of Rai Family LLC.

         41.   In or around May 2020, investigators obtained records from Google related to the

account Email Account       I   pursuant to a Court-authorized search ofthe   account. Records from the

account show that the account was both used to apply for the PPP loans in the name of Rai Family

LLC as well as for Rai's own personal use.

         42.   Records from the email account include communications with both Allegiance Bank

and Ready Capital regarding the PPP loan applications of Rai Family            LLC.   For example, on or

about   April 9,2020, Email Account I rcceived        an email from Allegiance Bank thanking the sender


"for providing your information for the Allegiance Bank SBA Paycheck Protection                 Program




                                                       ll
Loan." On or about April 16, 2020, Email Account I received an ernail from Ready Capital stating

that   "[ylour loan application has received a loan number from the SBA as part of the         Paycheck

Protection Program," and that Ready Capital "looks fonvard to working with you to gather the

remaining documentation needed." Likewise, on or about April 20, 2020, Email Account              I   was

used to email a copy    ofthe PPP application for Rai Family LLC to an employee of Ready Capital.

         43,     As discussed above, the PPP applications submittcd on behalf of Rai Family LLC

claimed that the business had significant payroll dating back to the beginning of 2019. However,

a preliminary review of the contents of Email Account I has                   revealed no substantive

communications about Rai Family LLC or            iS purported   business prior to October 30, 2019 (its

approximate date of formation).

         44,   The internet search history aftiliated with the account shows various activity

connected to applying for a PPP loan, including such activity around the same time that the PPP

applications were submitted to Allegiance Bank and Ready Capital in the name of Rai Family

LLC.

            a.    Allegiance Bank records show that it received the Rai Family LLC PPP application

                  on or about April 8, 2020. On or about the same day, the Google intemet search

                 history for Email Account    I   shows the account was used in connection various

                  searches related to PPP applications, including the searches "apply for a ppp loan,"

                 "apply for ppp !end€rs," and "beaumont local ppp lenders," and "banks in beaumont

                 accepting ppp."

            b.   Ready Capital records show that it received the Rai Family LLC PPP application

                 on or about April 20,2020. On or about April 21, 2020, the Google internet search




                                                    l2
                 history for Email Account        I shows the account was used to search for "ready
                 capital."

         45.   Other internet searches made from the Google sccount Email Account            I   include the

following: "papoll register template" (on or about April 3,2020), "p and I template" (on or about

April   17, 2020),"excel balance sheet template annual report" (on or about     April   17, 2020),"sample

payroll rcport" (on or about April 21,2020), "download paycheck report template" (on or about

April2l,   2020), and   "l0 million dollar business   for sate" (on or about April 22,2020).

         46.   The same Google account (Email Account          l)   contained what appear to be personal

rccords connected to Shanskar          Rai. For example,   the account contained a scanned copy        ofa
Louisiana temporary driving permit from in or around March 2015 in thc name of Shashank Rai;

a receipt for renter's insurance in the name of Shashank Rai from in or around January 2016;

personal photos of Rai dated from in or around December 2019; and multiple versions of resumes

in the name of Shashank Rai (including one that appears to bc last modified in or around September

2019). The resumes in the account identifr Rai      as an employee of   Company I ; none of the resumes

reviewed to date indicate that Rai had a position or ownership interest in Rai Family LLC or

company similar to that described in the PPP applications.

                                                Conclusion

         47,   Based on my haining and experiencg and the information provided in this aftidavit,

I respectfully submit that therc is probable cause to believe that beginning on a date unknown, but

from at least in or around April 2020 to May 2020, within the Eastem District of Texas, Shashank

Rai committed violations     of   lt   U.S.C. $ 1343 (Wire Fraud),   l8 U.S.C. $ 1344(2) (Bank      Fraud),

18 U.S.C. S    l0l4   (False Statements to a Financial Institution), and 15 U.S.C. $ 6a5(a) (False

Statements to the Small Business Adminisnation).




                                                     l3
       I declare under penalty of perjury that the statements above arc true and conect to ttre best

of my knowledge urd belicf,


                                                             Agent Michael Gross
                                                     Federal Housing Finance Agency
                                                     Office of Inspeotor General


       Subscribed and swom to before me on May 12, 2020,by reliable electronic means under
Rule 4.1 ofthe Federal Rules of Criminal Procedure.




                                                     The Honorable Zack Hawthom
                                                     United States Magistrate Judge




                                                t4
